Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Currently, claims 1-20 are pending and examined below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement (IDS)
	An information disclosure statements submitted on 11/15/2019 (“11-15-19 IDS”) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 11-15-19 IDS is being considered by the examiner.

Specification
The specification is objected to, because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested:  FAN-OUT SEMICONDUCTOR PACKAGE HAVING METAL PATTERN LAYER ELECTRICALLY CONNECTED EMBEDDED SEMICONDUCTOR CHIP AND REDISTRIBUTION LAYER

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

	(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

	The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Each of the claims 8 and 9 is indefinite, because it is unclear what "the conductor layer" is referring to. Is it referring to "one conductor layer" recited in the intervening claim 7 or various electrically conductors layers such as "first metal pattern layer", "second metal pattern layer" and "one or more wiring layers" recited in the base 
claim 1?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7, 9, 11-14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2018/0096968 A1 to Lee et al. ("Lee").
Fig. 36 of Lee has been annotated to support the rejection below: 	
[AltContent: arrow][AltContent: textbox (162)][AltContent: arrow][AltContent: textbox (1st opening Op1)][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd opening Op2)]
    PNG
    media_image1.png
    419
    443
    media_image1.png
    Greyscale

	
	Regarding independent claim 1, Lee teaches a fan-out semiconductor package 100U (para [0172] - "FIG. 36 is a schematic cross-sectional view illustrating another modified example of the fan-out semiconductor package of FIG. 33." Please note that 
	a connection structure 140 (para [0086] - "second connection member 140") including one or more redistribution layers 142 (para [0086] - "the redistribution layer 142 of the second connection member 140");
	a frame 111a (para [0118] - "first insulating layer 111a") disposed on the connection structure 140, including one or more wiring layers 112b, 112a (para [0128] discloses redistribution layers 112a and 112b) and having a through-hole portion 110H (para [0091] - "through-hole 110H");
	a semiconductor chip 120a (para [0097] discloses a semiconductor chip 120a.) disposed in the through-hole portion 110H on the connection structure 140 and having a connection pad 122a (para [0097] discloses connection pads 112a.) electrically connected to the one or more redistribution layers 142;
	an encapsulant 130, 111c, 111b (para [0100] - "The encapsulant 130"; para [0126] - "second insulating layer 111b...third insulating layer 111c") disposed on the connection structure 140 and covering at least a portion of each of the frame 111a and the semiconductor chip 120a;
	a first metal pattern layer 122c (para [0089] discloses connection pad 122c) disposed on the encapsulant 130, 111c, 111b;
	an insulating material 161 (para [0106] -"insulating layers 161") disposed on the encapsulant 130, 111c, 111b and covering the first metal pattern layer 122c;
OP1 (see annotated Fig. 36 above. OP1 is the volume into which via 163 directly connected to 112c resides) passing through the insulating material 161 and exposing a portion of the first metal pattern layer 122c; 
	a second opening OP2 (volume into which third via 113c and via 163 of the rightmost redistribution layer 162 both resides) passing partially through the encapsulant 130, 111c, 111b and the insulating material 161 and exposing a portion of an uppermost wiring layer 112b among the one or more wiring layers 112b, 112a; and
	a second metal pattern layer 162 (para [0086] - "redistribution layer 162"; see annotated Fig. 36) disposed on the insulating material 161, and extending to the first and second openings OP1, OP2 and connected to the exposed first metal pattern layer 122c and the exposed uppermost wiring layer 112b, respectively (see annotated Fig. 36).  
	Regarding claim 2, Lee teaches the first metal pattern layer 122c that is electrically connected to the uppermost wiring layer 112b only through a path via the second metal pattern layer 162 (see annotated Fig. 36). 
	Regarding claim 7, Lee teaches the first metal pattern layer 122c that is consisted of one conductor layer (see annotated Fig. 36 shows a single layer of the conductive pad 122c.).
	Regarding claim 9, Lee teaches the conductor layer 163 (via 163 formed in OP1) that has a recess formed by the first opening OP1. 
	Regarding claim 11, Lee teaches the encapsulant 130, 170 (para [0110] - "passivation layer 170"; para [0119] - "encapsulant 130") comprises a first encapsulant 130 disposed on the connection structure 140, covering at least a portion of each of the 
	the first and second encapsulants 130, 170 are distinct layers distinguished from each other by a boundary (insulating layer of 161), and
	the first metal pattern layer 122c and the insulating material 161 are disposed on the second encapsulant 170. 
	Regarding claim 12, Lee teaches the second metal pattern layer 162 that is disposed in a conformal via shape (at its distal ends) to have a constant thickness (of its horizontal portion) along a wall surface of each of the first and second openings OP1, OP2. 
	Regarding claim 13, Lee teaches wherein a height of the second opening OP2 is greater than a height of the first opening OP1, and
	a distance of a major axis of a cut surface of the second opening OP2 is longer than a distance of a major axis of a cut surface of the first opening OP1 on any level (OP2 has a wider opening than OP1), when the first and second openings OP1, OP2 are cut in the same plane (see annotated Fig. 36).
	Regarding claim 14, Lee teaches the semiconductor chip 120a that has an active surface on which the connection pad 122a is disposed, and an inactive surface opposite to the active surface, and
	the active surface contacts the connection structure 140 (see annotated Fig. 36). 

Regarding independent claim 17, Lee teaches a fan-out semiconductor package 100U (para [0172] - "FIG. 36 is a schematic cross-sectional view illustrating another modified example of the fan-out semiconductor package of FIG. 33." Please note that the various embodiments disclosed by Lee share drawing reference numerals and their corresponding descriptions.) comprising:
	a connection structure 140 (para [0086] - "second connection member 140") including one or more redistribution layers 142 (para [0086] - "the redistribution layer 142 of the second connection member 140");
	a semiconductor chip 120a (para [0097] discloses a semiconductor chip 120a.) disposed on the connection structure 140 and having connection pad 122a (para [0097] discloses connection pads 112a.) electrically connected to the one or more redistribution layers 142;
	an electrical connection member 112b, 113a, 112a (para [0128] discloses redistribution layers 112a and 112b; para [0118] discloses first via 113a; para [0118] - "first insulating layer 111a") disposed on the connection structure 140, and electrically connected to the one or more redistribution layer 142 to provide a vertical electrical connection path;
	an encapsulant 130, 111c, 111b (para [0100] - "The encapsulant 130"; para [0126] - "second insulating layer 111b...third insulating layer 111c") disposed on the connection structure 140 and covering at least a portion of each of the semiconductor chip 120a and the electrical connection member 112b, 113a, 112a;
	a first metal pattern layer 122c (para [0089] discloses connection pad 122c) disposed on the encapsulant 130, 111c, 111b;

	a first opening OP1 (see annotated Fig. 36 above. OP1 is the volume into which via 163 directly connected to 112c resides) passing through the insulating material 161 and exposing a portion of the first metal pattern layer 122c; 
	a second opening OP2 (volume into which third via 113c and via 163 of the rightmost redistribution layer 162 both resides) passing partially through the encapsulant 130, 111c, 111b and the insulating material 161 and exposing a portion of the electrical connection member 112b, 113a, 112a; and
	a second metal pattern layer 162 (para [0086] - "redistribution layer 162"; see annotated Fig. 36) disposed on the insulating material 161, and extending to the first and second openings OP1, OP2 and connected to the exposed first metal pattern layer 122c and the exposed electrical connection member 112b, 113a, 112a, respectively (see annotated Fig. 36).  

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 3 is objected to but would be allowable if (i) its base claim 1 is amended to include all of the limitations of claim 3 and intervening claim 2 or (ii) claim 3 is rewritten in independent form to include all of the limitations of its base claim 1 and the intervening claim 2.
Claims 4-6 are objected to but are allowable, because they depend from the allowable claim 3. 
Claim 8 is rejected but would be allowable if (i) its base claim 1 is amended to include all of the limitations of claim 8 and intervening claim 7 or (ii) claim 8 is rewritten in independent form to include all of the limitations of its base claim 1 and the intervening claim 7; AND the pending 35 U.S.C. 112(b) rejection of claim 8 is successfully traversed. 
Claim 10 is objected to but would be allowable if (i) its base claim 1 is amended to include all of the limitations of claim 10 or (ii) claim 10 is rewritten in independent form to include all of the limitations of its base claim 1.
Claim 15 is objected to but would be allowable if (i) its base claim 1 is amended to include all of the limitations of claim 15 or (ii) claim 15 is rewritten in independent form to include all of the limitations of its base claim 1.
Claim 16 is objected to but would be allowable if (i) its base claim 1 is amended to include all of the limitations of claim 16 or (ii) claim 16 is rewritten in independent form to include all of the limitations of its base claim 1.

Claim 18 is objected to but would be allowable if (i) its base claim 17 is amended to include all of the limitations of claim 18 or (ii) claim 18 is rewritten in independent form to include all of the limitations of its base claim 17.
	Claim 19 is objected to but is allowable, because it depends from the allowable claim 18.
Claim 20 is objected to but would be allowable if (i) its base claim 17 is amended to include all of the limitations of claim 20 or (ii) claim 20 is rewritten in independent form to include all of the limitations of its base claim 17

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pub. No. US 2019/0088603 A1 to Marimuthu et al.
Pub. No. US 2016/0197057 A1 to Umemoto et al.
Pub. No. US 2015/0108661 A1 to Vincent
Pub. No. US 2013/0292846 A1 to Lee et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        24 February 2021